       Case 3:18-cv-00728-BAJ-RLB     Document 42    04/21/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA

WENDY CHISHOLM                                    CIVIL ACTION

VERSUS

THE GUARDIAN LIFE INSURANCE                       NO.: 18-00728-BAJ-RLB
COMPANY OF AMERICA


                              FINAL JUDGMENT

      Considering the Court’s Ruling granting the Motion for Summary Judgment

filed by The Guardian Life Insurance Company of America, and denying the Motion

for Summary Judgment filed by Plaintiff’ Wendy Chisholm’s (doc. 41),

      IT IS ORDERED AND ADJUDGED that Judgement is entered in favor of

Defendant, The Guardian Life Insurance Company of America, and against Plaintiff,

Wendy Chisholm, and this action is hereby DISMISSED.



                              Baton Rouge, Louisiana, this 20th day of April, 2020.


                                     _______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
